DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-9, drawn to the method, classified in 134/9.
II. Claims 10-21, drawn to the apparatus, classified in 134/124.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially apparatus which does not include a motor to drive at least one of the plurality of lower rollers.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate status in the art, a different field of search, separate classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Mithani on 4/27/2022, a provisional election was made without traverse to prosecute the invention of Group II, claims 2-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mithani on 5/5/2022.
The application has been amended as follows: 
Cancel claims 10-21
Claim 2:
line 1, delete “substrate” and insert –metal sheet—
line 2, before “a” insert –the--
line 5, delete “close to or”
line 7, delete “an” and insert –a first—
lines 17-20, delete “liquid” insert –cleaning solution—
line 18, after “into” insert –a—
Claim 3, line 1, delete the “)” (third occurrence)
Claim 4, line 2, before “tank” delete “a” and insert –the—
Claim 5, line 2, before “automated” insert –first—
Claim 6, line 2, delete “high-flash”

The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the limitations of claim 2, specifically directed to the filtration system positioned below the first upper sprayer and comprising a grate, runoff guides, a filter media dispenser, and a collection tray, wherein the collection tray is disposed below the grate and is connected to a filtering module disposed beneath the collection tray; collecting debris on top of the automated filter media and onto the grate, passing the first cleaning solution through the automated filter media and through the grate, directing the first cleaning solution to the collection tray and into a tank for filtration; pumping the first filtered cleaning solution from the tank to the heat exchanger; and directing the first filtered cleaning solution to the first upper sprayer.  In an interview with Mr. Mithani on 5/4/2022, the examiner discussed amending the claims to correct 112, second paragraph issues.  The examiner also discussed the filing a Terminal Disclaimer to overcome a proposed double patenting rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of Phelps et al. corresponds to the publications of the continuing applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc